This was a forcible entry and detention case, and comes here from the county court of Tulsa county. The petition in error was filed in this court on the 27th day of May, 1913.
The case was submitted on the 20th day of September, 1915, and under rule 7 of this court the plaintiff's brief should have been served and filed on or before the 10th day of August, 1915. It appearing that more than two years have elapsed since the petition in error was filed, and that the plaintiff in error has been in default *Page 397 
for failure to file briefs for more than 40 days, and no reason or excuse being given for such failure, and no extension having been requested, the case should be affirmed under rule 7 of this court (38 Okla. vi, 137 Pac. ix.).
By the Court: It is so ordered.